Citation Nr: 1523810	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  14-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for a child in the custody of the appellant.

REPRESENTATION

Appellant represented by:  John Worman, attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from September 1974 to September 1977.  The appellant is the mother of the Veteran's daughter, S.M.P.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's daughter, S.M.P., was born in January 2011.  Her birth certificate lists the Veteran as her father, and the Veteran has listed her as a dependent (See October 2011 VA Form 21-586c).  

In January 2012, the appellant requested apportionment of the Veteran's compensation.  (See VA Form 21-0820 Report of General Information).  VA regulations allow apportionment on behalf of a veteran's child if the child is not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the child's support.  38 C.F.R. § 3.450(a)(1)(ii) (2104) (general apportionment).  Benefits also may be "specially" apportioned "where hardship is shown to exist ... on the basis of the facts in the individual case."  38 C.F.R. § 3.451 (special apportionment). 

Application of the "general" apportionment standard requires a finding by the Board as to the nature and scope of the Veteran's "responsibility" with respect to his child's support, and then a determination as to whether the Veteran is "reasonably discharging" that responsibility.  

The Veteran, the appellant, and S.M.P all reside in Wisconsin.  Under Wisconsin law, both parents are responsible for supporting their children.  A court will determine the amount of child support based on several factors, to include the amount of time the child spends with each parent.  The record does not include any documents which indicate that Wisconsin has ordered the Veteran to support S.M.P.  Without an order of Child Support, the Board can't determine the Veteran's responsibility and whether he has reasonably discharged it.   

In September 2012, the Veteran stated that a portion of his SSA benefits is paid to the appellant for his daughter, and that he has a room in his home for his daughter, indicating some form of custody or visitation.  (See handwritten statement and VA Form 21-0788 (Information regarding apportionment of beneficiary's award).) 

In September 2012, the appellant submitted a VA Form 21-0788 in which she stated that the Veteran was not contributing any money to S.M.P.  She reported that she received $496 a month from SSA payments, and $608 a month in gross wages from employment.  However, she also noted that this $608 was "W-2", which would indicate that it is not income under Wisconsin law.  The Board notes that "W-2" refers to the Wisconsin Works program.  Under Wisconsin law, W-2 cash payments are not included in gross income for child support purposes.  Importantly, with regard to W-2 cash benefits, Wisconsin requires parents receiving cash benefits to cooperate with the Child Support Program unless the parent has a good cause not to cooperate.  The appellant also reported expenses as follows:

rent or house payment:  $264 a month
food:           		     $146 food stamps
utilities:		     $40 electricity
telephone:		     $35 telephone
loans:			     $200

The Board notes, however, that $146 in food stamps is not an expense, and under Wisconsin law is not considered income either.  

In January 2013 correspondence, the appellant stated that she has custody of S.M.P, and that the Veteran does not provide any financial aid.  

In June 2013, the appellant submitted a VA Form 21-0788 in which she reported a monthly income of $608 a month in gross wages from employment.  She did not note if this was W-2 payment, and had previously stated, in January 2013, that her W-2 would end in May.  Thus, the Board is unsure if this amount is actual gross wages or a form of public assistance (notably, it is the same amount previously noted as W-2 assistance).  The appellant also reported receiving $504 a month in SSA benefits.  She reported monthly expenses as follows:

rent or house payment:	$264
food:				$147
utilities:			$30
telephone:			$35
clothing:			$150
loans:				$2,000
personal bills:		over $300

An additional worksheet also includes car insurance of $50, and transportation expenses of $40 to $50 a month in gas.  Again, the Board notes that the $146 in food stamps should not be listed as an expense.  The appellant did not submit any cancelled checks or bills to support her contention with regard to expenses, and the Board finds that $150 a month in clothing appears excessive for an unemployed woman with a small child.  In addition, $2,000 a month in loans appears excessive as the appellant did not list assets, and did not provide more detail as to these loans. 

The appellant's receipt of W-2 benefits would generally require the appellant to have cooperated with Wisconsin's Child Support Program.  The Board finds that child support records would be useful to the Board in adjudicating the claim.  

In addition, with regard to SSA benefits, under Wisconsin law, SSDI payments made on behalf of a child may, or may not, be counted in full as income depending on the circumstance of custody.  Factors include whether the case is a primary placement case and which parent is receiving the child's benefit, or whether the case is a shared placement case.  The appellant has stated that she has custody of S.M.P.  The Veteran has indicated that he may have some form of custody or visitation.  Again, without a Child Support Order which may note custody, the Board is unsure as to whether or not SSDI benefits are income to the appellant, and possibly considered as money paid by the Veteran.   

With regard to "special" apportionment, a critical issue is whether the appellant is under a financial hardship.  Without an accurate accounting of the appellant's income and expenses, the Board is hindered in determining whether she is under a financial hardship.  

In sum, additional evidence should be obtained so that the Board may properly adjudicate the level of Veteran's responsibility to S.M.P, and the financial statuses of the appellant and Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain (if necessary, by obtaining authorization from the appellant and/or Veteran) all Wisconsin Child Support Program documents, to include Court Orders and financial reports, regarding S.M.P from January 2011 to present.

2.  Request the appellant to submit appropriate documentation (possibly cancelled checks, invoices, receipts, a copy of lease, and/or billing statements) with regard to her monthly expenses.  

3.  Thereafter, readjudicate the issue on appeal, ensuring compliance with procedural requirements with regard to both the appellant and the Veteran.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


